 



Exhibit 10.11
WINDSTREAM
EXECUTIVE DEFERRED COMPENSATION PLAN
This plan is hereby adopted by Alltel Holding Corp., effective as of July 16,
2006.
RECITALS
     Pursuant to Section 8.03 of the Employee Benefits Agreement by and between
Alltel Corporation and the Company dated as of December 8, 2005, as amended (the
“Employee Benefits Agreement”), (i) the Company agreed to establish, or cause to
be established, a plan for Spinco Employees and Spinco Individuals (as defined
in the Employee Benefits Agreement), the provisions of which are substantially
identical to the provisions of the Alltel Corporation Executive Deferred
Compensation Plan (including any sub-plans related thereto) (the “1993 Plan”),
and (ii) the obligations and liabilities with respect to Spinco Employees and
Spinco Individuals under the 1993 Plan were required to be transferred to and
assumed by such plan. The Company has adopted this Windstream Executive Deferred
Compensation Plan (the “Plan”) to administer the benefits of the Spinco
Employees and Spinco Individuals that were transferred from the 1993 Plan
pursuant to the Employee Benefits Agreement and related Assignment and
Assumption Agreement between Alltel Corporation and the Company dated as of
July 16, 2006 (the “Assumption Agreement”).
ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated:
     1.1. Assumption Agreement shall have the meaning given such term in the
Recitals.
     1.2. Beneficiary shall mean the beneficiary or beneficiaries designated in
accordance with the Plan to receive the amount of the remaining balance of the
Deferred Compensation Account in the event of the death of the Participant prior
to his receipt of the entire amount of the Deferred Compensation Account.
     1.3. Board shall mean the Board of Directors of the Company.
     1.4. Code shall mean the Internal Revenue Code of 1986, as amended.
     1.5. Committee shall mean the Compensation Committee of the Board or its
delegate.
     1.6. Company shall mean Alltel Holding Corp., a Delaware corporation, and
its successors and survivors, including, without limitation, the surviving
corporation resulting from the proposed merger between the Company and Valor
Communications Group, Inc. pursuant to the terms of the Agreement and Plan of
Merger dated as of December 8, 2005, among Alltel

 



--------------------------------------------------------------------------------



 



Corporation, Alltel Holding Corp., and Valor Communications Group, Inc. (which
merged corporation is to be known as Windstream Corporation).
     1.7. Deferred Compensation Account shall mean the bookkeeping account
maintained on behalf of each Participant in accordance with Section 2.2 hereof,
as adjusted for earnings as provided in Section 2.3 hereof.
     1.8. Distribution Election shall mean the distribution election agreement
filed by the Participant under the 1993 Plan, including any election filed
pursuant to Notice 2005-1, Q&A-19(c) and the applicable proposed Treasury
regulations issued under Section 409A of the Code. The Distribution Elections of
the Participants are attached hereto as Exhibit B.
     1.9. Effective Date shall mean July 16, 2006.
     1.10. Employee Benefits Agreement shall have the meaning given such term in
the Recitals.
     1.11. 1993 Plan shall have the meaning given such term in the Recitals.
     1.12. Participant shall mean each individual listed on Exhibit A who, in
conjunction with his Beneficiary, has not received a complete distribution of
his Deferred Compensation Account.
     1.13. Plan shall mean the deferred compensation plan, as set forth herein,
together with all amendments hereto, which Plan shall be called the “Windstream
Executive Deferred Compensation Plan”.
     1.14. Subsidiary shall mean any corporation or other entity or enterprise,
whether incorporated or unincorporated, of which at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others serving similar functions
with respect to such corporation or other entity or enterprise is owned by the
Company or other entity or enterprise of which the Company directly or
indirectly owns securities or other interests having all the voting power.
ARTICLE II
DEFERRED COMPENSATION ACCOUNTS
     2.1. Participation. The individuals listed on Exhibit A shall be the
Participants of the Plan as of the Effective Date. Plan participation shall be
limited to those Participants listed on Exhibit A as of the Effective Date and
no individual may become a Participant after the Effective Date. Participants
shall not be entitled to defer compensation for any year pursuant to this Plan.
     2.2. Deferred Compensation Account. As of the Effective Date, each
Participant shall have credited to his or her Deferred Compensation Account the
amount credited to his or her Deferred Compensation Account under the 1993 Plan
immediately prior to the Effective Date, as set forth opposite each such
Participant’s name on Exhibit B to the Assumption Agreement. Notwithstanding
anything contained herein to the contrary, the elections made by such
Participants under the 1993 Plan (including, without limitation, elections
regarding timing and

-2-



--------------------------------------------------------------------------------



 



manner of payment of benefits and designation of Beneficiaries) shall be carried
over and shall apply for purposes of the Plan, subject to any change of election
rights under the Plan. On and after the Effective Date, the Participants shall
only be entitled to benefits under the terms and conditions of this Plan and
shall cease to have any rights under the terms of the 1993 Plan.
     2.3. Crediting of Earnings. From and after July 18, 2006, each
Participant’s Deferred Compensation Account will be credited with gains, losses
and earnings in accordance with the investment crediting options and procedures
in effect for each Participant under the 1993 Plan and Exhibit C.
     2.4. Payment of Deferred Compensation Account. The amount of the
Participant’s Deferred Compensation Account, together with any interest and
earnings credited to the Deferred Compensation Account in accordance with
Section 2.3, shall be paid to the Participant in a lump sum or in a number of
approximately equal annual installments (not to exceed 5), as designated by the
Participant on the Distribution Election. The lump sum payment or the first
annual installment, as the case may be, shall be made on the date specified by
the Participant on his or her Distribution Election. In the event that a
Deferred Compensation Account is paid in installments (i) the amount of each
installment shall equal the quotient obtained by dividing the Participant’s
Deferred Compensation Account balance as of the end of the day preceding the
date of such installment payment by the number of installment payments remaining
to be paid at the time of the calculation, and (ii) the amount of such Deferred
Compensation Account remaining unpaid shall continue to be credited with gains,
losses and earnings as provided in Section 2.3 hereof.
     2.5. Death of Participant. In the event of the death of a Participant, the
amount of the Participant’s Deferred Compensation Account shall be paid to the
Beneficiary, designated on a form provided by the Company, in accordance with
the Participant’s Distribution Election and Section 2.4 of this Article. A
Participant’s Beneficiary designation may be changed at any time prior to his
death by execution and delivery of a new Beneficiary designation on a form
provided by the Company. The Beneficiary designation on file with the Company at
the time of the Participant’s death which bears the latest date shall govern,
and any Beneficiary designation received thereafter shall be disregarded. In the
absence of a Beneficiary designation, the Participant’s Beneficiary shall be his
estate. Notwithstanding anything contained herein to the contrary, the
Beneficiary designation filed by the Participant under the 1993 Plan shall
continue to apply to this Plan unless changed as provided herein.
     2.6. Small Payments. Notwithstanding the foregoing, if the annual
installment payments elected by a Participant would result in an annual payment
of less than $500.00, the entire amount of the Deferred Compensation Account
shall be paid in a lump sum in accordance with Section 2.4 of this Article.
     2.7. Hardship. A Participant or Beneficiary shall have the right to
request, on a form provided by the Committee, an accelerated distribution of all
or a portion of his Deferred Compensation Account in a lump sum if he
experiences an unforeseeable emergency within the meaning of Section 409A of the
Code. The Committee shall have the sole and absolute discretion to determine
whether to grant such a request and the amount to distribute pursuant to such
request. Notwithstanding the preceding sentence, the amounts distributed to a
Participant

-3-



--------------------------------------------------------------------------------



 



or Beneficiary may not exceed the amount reasonably necessary to satisfy such
unforeseeable emergency, which may include amounts necessary to pay any federal,
state or local income taxes or penalties reasonably anticipated as a result of
the payment(s), after taking into account the extent to which the hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). Payment shall be
made ten (10) days following the determination by the Committee that a hardship
withdrawal will be permitted.
     2.8. Change in Control. The entire balance of a Participant’s Deferred
Compensation Account shall be distributed to him in a single lump sum payment
ten (10) days following the occurrence of a “Change in Control” (or as soon as
administratively practicable thereafter), as such term is defined in the
Windstream Corporation 2006 Equity Incentive Plan, as amended, provided,
however, that such occurrence also constitutes a “change in the ownership or
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code. For
purposes of this Agreement, a Change in Control shall not be deemed to have
occurred by reason of any transaction or series of transactions contemplated by
the (i) Distribution Agreement by and between Alltel Corporation and the Company
dated as of December 8, 2005 or (ii) Agreement and Plan of Merger, dated as of
December 8, 2005, among Alltel Corporation, the Company, and Valor
Communications Group, Inc.
     2.9. Legal Incompetency. Notwithstanding any other provision of the Plan,
the Committee may, in its sole and absolute discretion, make or cause to be made
payment either directly to an incompetent or disabled person to whom any payment
is owed under the Plan, or to the guardian of such person, or to the person
having custody of such person, without further liability for the amount of such
payment on the part of the Company or any other person to the person on whose
account such payment is made.
     2.10. Amendment of Distribution Election. Unless otherwise provided by the
Committee, and notwithstanding anything contained herein to the contrary, a
Participant may, no later than December 31, 2006 (or such earlier date specified
by the Committee), elect on a form provided by the Company, and subject to the
terms and conditions established by the Committee, to (i) change the date of
payment of his Deferred Compensation Account to a date otherwise permitted under
Section 409A of the Code; or (ii) change the form of payment of his Deferred
Compensation Account to a form of payment otherwise permitted under Section 409A
of the Code. Notwithstanding the preceding sentence, a Participant may not cause
payments to be made in 2006. This Section 2.10 is intended to comply with Notice
2005-1, Q&A-19(c) and the applicable proposed Treasury regulations issued under
Section 409A of the Code and shall be interpreted in a manner consistent with
such intent. Any amendment of a Distribution Election which does not satisfy the
conditions set forth above shall be of no force or effect.

-4-



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION
     3.1. General. The Committee shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof and shall
be the “plan administrator” for purposes of the Employee Retirement Income
Security Act of 1974, as amended from time to time. The Committee shall have all
such powers as may be necessary to carry out the provisions of the Plan,
including the power to determine all questions relating to eligibility for and
the amount in each Deferred Compensation Account and all questions pertaining to
claims for benefits and procedures for claim review; to resolve all other
questions arising under the Plan, including any questions of construction and
any factual determinations; and to take such further action as the Committee
shall deem advisable in the administration of the Plan. The Committee shall have
sole and absolute discretion in the exercise of its powers of administration of
the Plan, and the actions taken and the decisions made by the Committee under
the Plan shall be final and binding upon all interested parties. In accordance
with the provisions of Section 503 of the Employee Retirement Income Security
Act of 1974, as amended from time to time, the Committee shall provide a
procedure for handling claims under the Plan. Such procedure shall be in
accordance with regulations issued by the Secretary of Labor and shall provide
adequate written notice within a reasonable period of time with respect to the
denial of any claim as well as a reasonable opportunity for a full and fair
review by the Committee of any such denial. The Committee may retain auditors,
accountants, legal counsel and actuarial counsel selected by it. Any person
authorized to act on behalf of the Committee may act in any such capacity, and
any such auditors, accountants, legal counsel and actuarial counsel may be
persons acting in a similar capacity for one or more Subsidiaries and may be
employees of one or more Subsidiaries. The opinion of any such auditor,
accountant, legal counsel or actuarial counsel shall be full and complete
authority and protection in respect to any action taken, suffered or omitted by
any person authorized to act on behalf of the Committee in good faith and in
accordance with such opinion.
     3.2. Annual Statement. The Company shall prepare and hand deliver or mail
by first class mail to each Participant by March 1 of each year, a statement of
his Deferred Compensation Account.
ARTICLE IV
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan at any time
by action of the Board or its delegate, except that that no such action shall
adversely affect any Participant or beneficiary who has a Deferred Compensation
Account (including the right of Participants to make a new distribution election
under Section 2.10), or result in any change in the timing or manner of payment
of the amount of any Deferred Compensation Account, without the consent of the
affected Participant or Beneficiary. Notwithstanding the preceding sentence, the
limitation requiring the consent of Participants or their Beneficiaries to
certain actions shall not apply to any amendment or termination that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code. In
the event that the Plan is terminated, the amounts allocated to a Participant’s
Deferred Compensation Account shall be distributed to the Participant or his
Beneficiary on the dates on which the Participant or his Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan.

-5-



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1. Nonalienation. Except as permitted by the Plan, no right or interest
under the Plan of any Participant or Beneficiary shall, without the written
consent of the Company, be (i) assignable or transferable in any manner,
(ii) subject to alienation, anticipation, sale, pledge, encumbrance, attachment,
garnishment or other legal process or (iii) in any manner liable for or subject
to the debts or liabilities of the Participant or Beneficiary. Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code, the Company
shall honor a judgment, order or decree from a state domestic relations court
which requires the payment of part or all of a Participant’s or Beneficiary’s
interest under this Plan to an “alternate payee” as defined in Section 414(p) of
the Code.
     5.2. Nature of Payment Obligation. The Plan shall create only a contractual
obligation on the part of the Company to make payments (subject to tax and other
withholding required by law) when due in accordance with the Plan out of the
general assets of the Company. No Participant, Beneficiary, or other party
claiming under the Plan shall have any interest in any specific asset of the
Company. To the extent that any party acquires the right to receive payments
under the Plan, such right shall be equivalent to that of an unsecured general
creditor of the Company. The Company may, but shall not be obligated to,
maintain one or more trusts for the purpose of providing for payments under the
Plan. Any such trust or trusts may be revocable or irrevocable, but the assets
thereof shall be subject to the claims of the Company’s general creditors. To
the extent that any amounts payable under the Plan are actually paid from any
such trust, the Company shall have no further obligation with respect thereto,
but to the extent not so paid, such amounts shall remain the obligation of, and
shall be paid by, the Company.
     5.3. No Employment or Other Rights. Neither the establishment or
maintenance of the Plan nor the status of a person as an employee or a
Participant shall give any person any right to be retained in the employ of the
Company or any Subsidiary; and no Participant, Beneficiary, or person claiming
under or through a Participant shall have any right or interest in any benefit
under the Plan unless and until the terms, conditions and provisions of the Plan
affecting the Participant shall have been satisfied. The provisions of the Plan
shall not be construed as giving any person, firm or entity any legal or
equitable right as against the Company or any of its Subsidiaries, their
officers, employees, or directors, except any such rights as are specifically
provided for in the Plan or are hereafter created in accordance with the terms
and provisions of the Plan.
     5.4. Limitation of Liability. No member of the Board or Committee and no
officer, employee, or director of the Company or any Subsidiary shall be liable
to any person for any action taken or omitted in connection with the Plan, nor
shall any Subsidiary other than the Company be liable to any person for any such
action or omission, and the sole liability of the Company under the Plan shall
be to make the payments provided for under the Plan when due. No person shall,
because of the Plan, acquire any right to an accounting or to examine the books
or the affairs of the Company or any Subsidiary. Nothing in the Plan shall be
construed to create any trust or fiduciary relationship.

-6-



--------------------------------------------------------------------------------



 



     5.5. Construction and Governing Law. Words used herein in the masculine
gender shall be construed to include the feminine gender where appropriate and
the words used herein in the singular or plural shall be construed as being in
the plural or singular where appropriate. Article and Section titles are for
convenience of reference only and shall not be considered in construing the
provisions of the Plan. The Plan shall be construed, enforced, and administered
and the validity thereof determined in accordance with the law of the State of
Delaware, to the extent that applicable federal law does not apply to the Plan.
     5.6. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     5.7. Expenses. The Company shall pay all expenses incurred by it in the
administration of the Plan.
     5.8. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.
     5.9. Withholding of Taxes. To the extent permitted under Section 409A of
the Code, the Company and its Subsidiaries may withhold or cause to be withheld
from any amounts deferred or payable under the Plan all federal, state, local
and other taxes as shall be legally required.
     5.10. Communications. Any notice, filing or other communication required or
permitted to be given to the Company under the Plan shall be hand delivered, or
sent by registered or certified mail to Company at the address set forth below
or to such other address as the Company may have furnished to a Participant or
Beneficiary in writing in accordance with the Plan:
Windstream Corporation
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: General Counsel
Except as provided in Article III with respect to account statements, any
notice, filing, other communication or payment required or permitted to be given
or made to a Participant or Beneficiary under the Plan shall be hand delivered,
or sent by registered or certified mail to the Participant or Beneficiary. A
notice, filing, communication, or payment mailed to a Participant or Beneficiary
shall be to such address as is given in the records of the Company or to such
other address as the Participant or Beneficiary may have furnished to the
Company in writing in accordance with the Plan. Notices to the Company shall be
deemed given as of the date of hand

-7-



--------------------------------------------------------------------------------



 



delivery or, if properly mailed, as of the date of actual receipt. Notices to a
Participant or Beneficiary shall be deemed given as of the date of hand delivery
or, if properly mailed, as of the date shown on the postmark on the receipt for
registration or certification, except that notice of change of address shall be
effective only upon actual receipt.
     5.11. Compliance with Section 409A of the Code. It is intended that the
Plan comply with the provisions of Section 409A of the Code, so as to prevent
the inclusion in gross income of any amounts deferred by the Participants under
the Plan in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be distributed or made available to
Participants or their Beneficiaries. This Plan shall be construed, administered,
and governed in a manner that effects such intent, and the Company shall not
take any action that would be inconsistent with such intent. Any provisions that
would cause any amount deferred or payable under the Plan to be includible in
the gross income of any Participant or Beneficiary under Section 409A(a)(1) of
the Code shall have no force and effect unless and until amended to cause such
amount to not be so includible (which amendment may be retroactive to the extent
permitted by Section 409A of the Code). Any reference in this Plan to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
     IN WITNESS WHEREOF, Alltel Holding Corp. has caused this Plan to be
executed as of this 16th day of July, 2006.

            ALLTEL HOLDING CORP.
      By:   /s/ John P. Fletcher         John P. Fletcher        Executive Vice
President and General Counsel     

-8-